Citation Nr: 1226683	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty for one year and nine months between August 1970 and April 1973.  He served in Vietnam, and his awards and decorations include a combat infantry badge (CIB) and a Bronze Star with "V" device.  The Board notes that the Veteran was discharged under other than honorable conditions; however, the character of his service has not been found to be a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  No hearing was requested.

The issue of entitlement to a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his tinnitus was incurred, at least in part, as a result of hazardous noise exposure during military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision herein to grant service connection for tinnitus constitutes a full grant of the benefit sought on appeal.  As such, no further development is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent and credible evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran believes that his current tinnitus is due to hazardous noise exposure on a constant basis while in combat in Vietnam.  He is competent to report such noise exposure, as it is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, his military occupational specialty was light weapons infantry, and he engaged in combat with the enemy, as shown by the receipt of a CIB and a Bronze Star Medal with "V" device.  As such, the Veteran's lay statements are sufficient to show an in-service injury or disability during such combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Even with the combat presumption, the weight of the evidence must still demonstrate a current disability and a nexus between such disability and the in-service incident or injury.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  The Veteran has been granted service connection for left ear hearing loss (with a noncompensable rating) based on this reported noise exposure.  Right ear hearing loss was denied due to the lack of a current disability for VA purposes.  He did not appeal from those determinations.  The Veteran did, however, appeal from the denial of service connection for tinnitus.

The Board notes that the left ear hearing loss claim was granted even though there were no complaints, treatment, or diagnosis of hearing loss during service.  During the August 2007 VA examination, the Veteran reported hearing loss since service, with noise exposure before, during, and after service.  He also reported several medical conditions and hitting his head two years earlier.  Additionally, the Veteran reported bilateral constant tinnitus that has been present since service.

The VA examiner opined that the Veteran's hearing loss is not due to military exposure alone but, rather, is an accumulation of pre-military noise exposure, military noise exposure, occupational and recreational noise exposure, aging, and medical and environmental factors.  She summarized several medical articles concerning delayed or late onset noise-inducted hearing loss.  

With respect to tinnitus, the examiner stated it is a symptom, not a disease, and that it is commonly associated with noise exposure but can also be initiated or affected by any other factors.  The examiner concluded that, because no tinnitus was documented in the Veteran's service medical records, she could not connect the condition to the in-service noise exposure without resorting to speculation.

The Veteran has denied any treatment for hearing loss or tinnitus during service or since that time.  However, he believes that the ringing in his ears came from noise exposure during service.  The Veteran stated in his November 2008 substantive appeal (VA Form 9) that he was not asked whether he had ringing in his ears upon discharge from service.  As noted above, he reported having tinnitus or ringing in the ears since service during the VA examination.

Under the circumstances of this case, the Board resolves all reasonable doubt in the Veteran's favor and finds that his tinnitus was incurred as a result of hazardous noise exposure during combat service.  It does not appear that the VA examiner considered the lay statements as to the timing of symptomatology.  Further, the Veteran is competent to report observable ringing in the ears, and tinnitus is readily diagnosable by a lay witness and needs no medical evidence to show it existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As with the Veteran's left ear hearing loss, the medical evidence of record reflects that his tinnitus could be due to military noise exposure or multiple other causes.  As such, the evidence is in relative equipoise, and the benefit of the doubt doctrine applies.  See 38 C.F.R. § 3.102.  Therefore, service connection is warranted for tinnitus.  38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that his claim is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Specifically, the Veteran was last afforded a VA examination to determine the severity of his PTSD in August 2007, and there is an indication that such disability may have increased in severity since that time.  There is also no more recent medical evidence.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment since the last examination); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).

The Veteran should also be requested to identify any outstanding treatment records during the course of the appeal, or since his claim in April 2007, and any available records should be associated with the claims file prior to the VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding treatment records pertaining to his PTSD dated from April 2007 forward, and to complete the necessary release (VA Form 21-4142) for any non-VA providers.  After obtaining any necessary authorizations, request copies of any identified outstanding records.  If any records cannot be obtained after appropriate efforts, the Veteran should be notified and allowed an appropriate time to provide such records.  Any records received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to measure and record all subjective and objective symptomatology of the Veteran's PTSD, to include any social or occupational impairment and a Global Assessment of Functioning (GAF) score.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim with consideration of all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


